DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention relates to develop a method capable of creating a three-dimensional virtual model by following the body movements or gestures of the users in real time according to two-dimension body joints in a video. The closest prior art, Tung et al. (US 2019/0156564) discloses [0002], discloses measuring an image capturing object, such as object or animals, with a depth detecting device to generate a three-dimensional (3D) model.  [0044] the depth detecting device 10 estimates the position of each of the joints of the object, based on the depth information I detected by the depth detecting unit 14, to obtain a skeleton.  Although a skeleton can be obtained using various known extraction methods, a method utilizing template matching is described here as an example.  For example, the depth detecting device 10 executes template matching between the depth information I detected by the depth detecting unit 14 and a template image showing the basic shape of the contour of the object to thereby estimate the position (a pixel) of each of the joints of the object, the joints included in the depth information I. Then, the depth detecting device 10 applies predetermined matrix conversion to the depth of each of the joints to thereby estimate the 3D position of the joint. [0069] In this embodiment, for overall resemblance in posture, the posture changing unit 34 deforms the skeleton JT such that the angles of the respective joints of the skeleton JT match with, or deviate from by an amount less than a reference value, the skeleton parameter Φ. As described above, the respective vertexes of the 3D model MT interlink with the respective associated joints.  Thus, as illustrated in 
	The closest prior art, Crohholm et al. (US 2015/0220776) discloses identification of gesture, in which the paragraph [0111] discloses [0111] The controller compares all points in the dataset P1, P2 of the previous image with all points of in the dataset P1', P2' the current image by calculating a distance between the each point pair.  One such distance is illustrated for one point from a previous position P1 to a current position P1' and the distance is denoted P1-P1', so, here the current image points and reference image points are compared or matched and compared with threshold, but the closest prior art, does not explicitly disclose determining rotation parameters associated with a first predetermined point and a second predetermined point in a second object based on the reference representation and the detection representation, the second object being a three-dimensional object associated with the first object, the first predetermined point being corresponding to the first reference point, and the second predetermined point being corresponding to the second reference point; and adjusting a target representation between the first predetermined point and the second predetermined point in the second object based on the rotation parameters, render the claims allowable over prior arts.
	The closest prior art, Dressen et al. (US 2018/0357472) discloses creating target motion and analyzing motion to improve in which Fig. 2, paragraph [0058] teaches A skeletal model is 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/31/2021